 



EXHIBIT 10.52
FIRST AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into this 8th day of May, 2006, by and
between MasTec, Inc., a Florida corporation (“MasTec”), the Subsidiaries of
MasTec identified on the signature pages hereto (together with MasTec,
hereinafter collectively referred to as the “Borrowers”), the financial
institutions party from time to time to the Loan Agreement (as hereinafter
defined) (the “Lenders”) and BANK OF AMERICA, N.A., a national bank in its
capacity as collateral and administrative agent for the Lenders (together with
its successors in such capacity, “Agent”).
Recitals:
     Agent, Lenders and Borrowers are parties to a certain Amended and Restated
Loan and Security Agreement dated May 10, 2005 (as amended and in effect on the
date hereof, the “Loan Agreement”), pursuant to which Lenders have made certain
revolving credit loans and letter of credit accommodations to or for the benefit
of Borrowers.
     Based on Borrowers’ improved financial position following its 2005
performance, 2006 follow-on equity offering and repayment of $75,000,000 of
long-term debt, all as reported by Borrowers in its public filings, Borrowers
have requested that Agent and Lenders amend the Loan Agreement to, among other
things, provide improved pricing and business terms to Borrower. Agent and
Lenders are willing to do so, on the terms and subject to the conditions set
forth in this Amendment.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.
     2. Amendment to Loan Agreement. The Loan Agreement is hereby amended as
follows:
          a. By deleting the definition of “Rentals” in its entirety from
Section 1.1 of the Loan Agreement, and by deleting the definitions of “Adjusted
EBITDA,” “Applicable Margin,” “DirecTV Concentration Percentage,” “Eligible
Unbilled Accounts,” “Fixed Asset Formula Amount,” “Permitted Acquisition,”
“Permitted Contingent Obligations,” “Permitted Purchase Money Debt” and “Verizon
Concentration Percentage” in their entireties from Section 1.1 of the Loan
Agreement and by inserting the following in lieu thereof:

 



--------------------------------------------------------------------------------



 



     Adjusted EBITDA — for any fiscal period of Borrowers and their
Subsidiaries, an amount equal to the sum for such period of (i) Adjusted Net
Earnings, plus (ii) provision for taxes based on income and for state or
provincial franchise taxes, to the extent deducted in the calculation of
Adjusted Net Earnings for such fiscal period, plus (iii) interest expense, to
the extent deducted in the calculation of Adjusted Net Earnings for such fiscal
period, plus (iv) depreciation and amortization, to the extent deducted in the
calculation of Adjusted Net Earnings for such fiscal period, plus (v) purchase
accounting adjustments that are as required by FASB 141 and 142 for such fiscal
period, plus (vi) non-cash charges (including inventory adjustments, lost job
accruals, stock option expenses and write down of assets) from discontinued
operations and other non-cash charges approved by Agent, to the extent deducted
in the calculation of Adjusted Net Earnings for such period, all calculated on a
Consolidated basis.
     Applicable Margin — commencing on the first day of the calendar month
immediately succeeding the third Business Day (each an “Adjustment Date”) after
Agent’s receipt of the applicable financial statements and corresponding
Compliance Certificate for each Fiscal Quarter ending on or after March 31,
2006, the Applicable Margin shall be increased or (if no Default or Event of
Default exists) decreased, on a quarterly basis according to the performance of
Borrowers as measured by the Leverage Ratio for the immediately preceding Fiscal
Quarter of Borrowers, as follows:

                                    Applicable       Applicable Base      
Leverage Ratio     LIBOR Margin       Rate Margin      
>= 4.0 to 1.00
      2.25 %       0.75 %    
>= 3.0 to l.00 but <4.0 to 1.00
      2.00 %       0.50 %    
>= 2.0 to l.00 but <3.0 to 1.00
      1.75 %       0.25 %    
>= 1.0 to l.00 but <2.0 to 1.00
      1.50 %       0.00 %    
<1.0 to 1.00
      1.25 %       0.00 %    

provided that, if during any Fiscal Quarter for which the Leverage Ratio is
measured to determine the Applicable Margin as provided above, the Average
Liquidity Amount is greater than $40,000,000, the Applicable Margin with respect
to Revolver Loans that are Base Rate Loans and the Applicable Margin for
Revolver Loans that are LIBOR Loans shall be decreased by 0.25% from the
respective Applicable Margin that is otherwise applicable to that Type of
Revolver Loans as set forth in the table above (but in no event shall the
Applicable Margin for Base Rate Loans be less than 0.00%).

-2-



--------------------------------------------------------------------------------



 



Prior to the next Adjustment Date, based the performance of Borrowers as
measured by the Leverage Ratio for the Fiscal Quarter ended December 31, 2005,
and after giving effect to an adjustment based on the Average Liquidity Amount
in accordance with the above provisions, the Applicable Margin shall be a
percentage equal to 0.25% with respect to Revolver Loans that are Base Rate
Loans and 1.75% with respect to Revolver Loans that are LIBOR Loans.
Except as otherwise set forth herein, any such increase or reduction in the
Applicable Margin shall be subject to receipt by Agent of the applicable
financial statements and corresponding Compliance Certificate. If the financial
statements and the Compliance Certificate of Borrowers setting forth the
Leverage Ratio are not received by Agent by the date required pursuant to
Section 10.1.3 of this Agreement, the Applicable Margin shall be determined as
if the Leverage Ratio exceeds 4.0 to 1 until such time as such financial
statements and Compliance Certificate are received and any Event of Default
resulting from a failure timely to deliver such financial statements or
Compliance Certificate is waived in writing by Agent and Lenders; provided,
however, that Agent and Lenders shall be entitled to accrue and receive interest
at the Default Rate to the extent authorized by Section 3.1.5 of this Agreement
and, on each date that the Default Rate accrues on any Loan, the Applicable
Margin on such date for such Loan shall be the Applicable Margin that would
apply if the Leverage Ratio exceeded 4.0 to 1 (without regard to the actual
Leverage Ratio). For the final Fiscal Quarter of any Fiscal Year of Borrowers,
Borrowers may provide the unaudited financial statements of Borrowers, subject
only to year-end adjustments, for the purpose of determining the Applicable
Margin; provided, however, that if, upon delivery of the annual audited
financial statements required to be submitted by Borrowers to Agent pursuant to
Section 10.1.3(i) of this Agreement, Borrowers have not met the criteria for
reduction of the Applicable Margin pursuant to the terms hereinabove for the
final Fiscal Quarter of the Fiscal Year of Borrowers then ended, then (a) such
Applicable Margin reduction shall be terminated and, effective on the first day
of the month following receipt by Agent of such audited financial statements,
the Applicable Margin shall be the Applicable Margin that would have been in
effect if such reduction had been implemented based upon the audited financial
statements of Borrowers for the final Fiscal Quarter of the Fiscal Year of
Borrowers then ended, and (b) Borrowers shall pay to Agent, for the Pro Rata
benefit of the Lenders, on the first day of the month following receipt by Agent
of such audited financial statements, an amount equal to the difference between
the amount of interest that would have been paid using the Applicable Margin
determined based upon such audited financial statements and the amount of
interest actually paid during the period in which the reduction of the
Applicable Margin was in effect based upon the unaudited financial statements
for the final Fiscal Quarter of the Fiscal Year of Borrowers then ended.
     DirecTV Concentration Percentage — (a) at any time that (i) DirecTV’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is Ba2 and by S&P is BB, and (ii) Average Days Sales Outstanding on Accounts for

-3-



--------------------------------------------------------------------------------



 



which DirecTV is the Account Debtor is 50 or fewer days, 40%; (b) at any time
that DirecTV’s corporate credit rating or senior debt rating (secured or
unsecured) by Moody’s is Ba3 or by S&P is BB-, 25%; (c) at any time that
DirecTV’s corporate credit rating or senior debt rating (secured or unsecured)
by Moody’s is B1 or by S&P is B+, 15%; (d) at any time that Average Days Sales
Outstanding on Accounts for which DirecTV is the Account Debtor is more than
50 days, 15%; and (e) irrespective of the Average Days Sales Outstanding on
Accounts for which DirecTV is the Account Debtor, or DirecTV’s rating, such
lesser percentage as Agent may in its reasonable credit judgment determine from
time to time.
     Eligible Unbilled Accounts — an amount which, when an invoice is issued
with respect thereto, will be an Eligible Account, and in respect of which an
invoice is issued within 30 days (or 45 days with respect to an Account Debtor
principally engaged in the power distribution and transmission business or
communications business) after such amount is first included as an eligible
unbilled account on any Borrowing Base Certificate.
     Fixed Assets Formula Amount — on any date of determination thereof, an
amount equal to the lesser of (A) $50,000,000, or (B) 80% multiplied by the Net
Orderly Liquidation Value of Eligible Fixed Assets; provided that the amount
calculated under this clause (B) shall be reduced in an amount, as determined by
Agent, equal to the aggregate amount of the fair market value or book value,
whichever is more, of all Equipment that has been disposed of by Obligors (other
than in accordance with Section 8.4.2(ii)) since the date that the Equipment
included in the most recent Net Orderly Liquidation Value Appraisal was
appraised.
     Permitted Acquisition — an Acquisition by an Obligor or any Subsidiary of
an Obligor in which each of the following conditions is satisfied:
     (a) no Default or Event of Default exists before or would exist immediately
after giving effect thereto;
     (b) the Acquisition is of (i) Equity Interests of any other Person
organized under the laws of the United States of America or any state thereof or
of Canada or any province thereof sufficient to give such Obligor or Subsidiary
control of such other Person or (ii) all or substantially all of the assets of a
Business Unit located in the United States or Canada, and such Person or
Business Unit is engaged in a business that is substantially similar, related or
incidental to the business conducted by Obligors;
     (c) the Purchase Price of such Acquisition does not exceed $100,000,000,
and the cash portion of such Purchase Price does not exceed $80,000,000;
     (d) the Liquidity Amount after giving effect to such Acquisition would be
not less than $30,000,000;

-4-



--------------------------------------------------------------------------------



 



     (e) MasTec or the applicable Obligor has made available to Agent, not later
than 14 days prior to the proposed date of such Acquisition, the results of any
due diligence investigation of the target performed by or on behalf of such
Obligor or its Subsidiaries, environmental assessment reports if any real
property is to be acquired, copies of the Acquisition documents, and historical
financial statements of the target since inception but no longer than the 3
previous years;
     (f) Agent shall have received evidence satisfactory to it that no Default
of Event of Default has occurred and is continuing or would exist after giving
effect to such transaction and of the Obligors’ continued compliance with the
provisions of this Agreement and the other Loan Documents, including the
provisions of Sections 10.1.14, 10.2.22, and, on a pro forma basis after giving
effect to such Acquisition Borrowers shall have a Fixed Charge Coverage Ratio of
not less than 1.10 to 1.0 for the 12 calendar month period ending on the date of
the Acquisition;
     (g) to the extent financed with Debt other than Loans, such Debt is
Subordinated Debt payable to the seller,
     (h) such Acquisition is not “hostile” or contested;
     (i) Agent shall have received evidence reasonably satisfactory to it
demonstrating on a pro forma basis that Adjusted EBITDA (calculated by MasTec
and approved by Agent as described below in this definition) of the target for
the period of 12 consecutive calendar months ended nearest to the date of
determination, is at least equal to the sum of interest expense and scheduled
principal payments on any Debt incurred in connection with payment of the
Purchase Price (including Loans);
     (j) if requested by Agent or the Required Lenders, any new Subsidiary shall
have executed and delivered a Subsidiary Guaranty and a Subsidiary Security
Agreement, or, at Agent’s election, a Joinder Agreement, and in either case
shall have delivered or caused to be delivered as to such Subsidiary the items
referred to in Sections 11.1.4, 11.1.5 and 11.1.7 and an opinion of counsel for
such Subsidiary as to such matters in connection with the transactions
contemplated by the Subsidiary Guaranty and Subsidiary Security Agreement or
Joinder Agreement as Agent may reasonably request; and
     (k) financial statements shall have been delivered to Agent and the Lenders
for the most recently completed Fiscal Quarter in compliance with the provisions
of Section 10.1.3.
A determination made for purposes of this definition on a pro forma basis shall
be based upon Borrowers’ actual results of operations and the actual

-5-



--------------------------------------------------------------------------------



 



results of operations of the target for the same period of 12 months ended prior
to the date of determination, as if such Acquisition had occurred (and any
related Debt had been incurred) on the first day of such 12-month period, as
adjusted with the approval of Agent to reflect verifiable, adequately documented
severance payments and reductions in officer and employee compensation,
insurance expenses, interest expense and rental expense that will be realized
effective upon completion of such Acquisition.
     Notwithstanding any provision of this Agreement to the contrary, in
connection with any merger (or other distribution of the assets) of a Subsidiary
that is not an Obligor with and into (or to) an Obligor, or any Acquisition by
an Obligor, whether by purchase of stock, merger, or purchase of assets, and
whether in a single transaction or series of related transactions, Agent shall
have the right to determine in its reasonable credit judgment (based on
standards and methodologies similar to those applied to Borrowers’ then existing
Accounts and Equipment to the extent that the Accounts and Equipment so acquired
are similar to such then existing Accounts and Equipment), whether any Accounts
or Equipment so acquired shall be included in the Borrowing Base (subject to the
other applicable provisions of this Agreement). In connection with such
determination, Agent may obtain, at Borrowers’ expense, such appraisals,
commercial finance exams and other assessments of such Accounts and related
Inventory, Equipment and Real Estate as Agent may deem desirable.
     Permitted Contingent Obligations — Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements entered into in the Ordinary
Course of Business pursuant to this Agreement or with Agent’s prior written
consent; (c) of any Borrower and its Subsidiaries existing as of the Closing
Date, including extensions and renewals thereof that do not increase the amount
of such Contingent Obligations as of the date of such extension or renewal;
(d) incurred in the Ordinary Course of Business with respect to surety bonds,
appeal bonds, performance bonds and other similar obligations; (e) arising under
indemnity agreements to title insurers to cause such title insurers to issue to
Agent title insurance policies; (f) with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of Equipment
permitted under Section 8.4.2 of this Agreement; (g) consisting of reimbursement
obligations from time to time owing by any Borrower to an Issuing Bank with
respect to Letters of Credit (but in no event to include reimbursement
obligations at any time owing by a Borrower to any other Person that may issue
letters of credit for the account of Borrowers); (h) of MasTec arising from any
guaranty, indemnity or other assurance of payment or performance of any
equipment lease for which any other Obligor is the primary obligor; and
(i) other than those Contingent Obligations described in the foregoing clauses
of this definition, not exceeding $1,000,000 in the aggregate at any time.

-6-



--------------------------------------------------------------------------------



 



     Permitted Purchase Money Debt — Purchase Money Debt of Borrowers and their
Subsidiaries that is secured by no Lien or only by a Purchase Money Lien,
provided that the aggregate amount of Purchase Money Debt outstanding at any
time does not exceed $30,000,000 and the incurrence of such Purchase Money Debt
does not violate any limitation in the Loan Documents regarding Capital
Expenditures. For the purposes of this definition, the principal amount of any
Purchase Money Debt consisting of capitalized leases shall be computed as a
Capitalized Lease Obligation.
     Verizon Concentration Percentage — (a) at any time that Verizon’s corporate
credit rating or senior debt rating (secured or unsecured) by Moody’s is Baa3 or
higher and by S&P BBB- or higher, 40%; or (b) at any time that Verizon’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is lower than Baa3 or by S&P is lower than BBB-, 15%; or (c) irrespective of
Verizon’s rating, such lesser percentage as Agent may in its reasonable credit
judgment determine from time to time.
          b. By deleting Section 10.2.1 of the Loan Agreement in its entirety
and by substituting the following in lieu thereof:
     10.2.1. Fundamental Changes. (i) Merge, reorganize, consolidate or
amalgamate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions, except that (a) any Obligor or any Subsidiary of an Obligor may
merge or amalgamate with an Obligor (provided that an Obligor is the surviving
or continuing entity of such merger or amalgamation); (b) any Obligor or
Subsidiary of an Obligor may liquidate, wind up or dissolve itself (provided
that all of its Property is distributed to an Obligor upon the effectiveness of
such liquidation, winding up or dissolution and Agent’s Liens in all Property of
the liquidated, wound up or dissolved entity continue in uninterrupted effect
with the same priority as prior to such liquidation, winding up or dissolution);
and (c) the Property or Equity Interests of any Obligor or any Subsidiary of an
Obligor may be purchased or otherwise acquired by any Obligor (provided that
Agent’s Liens in all Property or Equity Interests so purchased or acquired
continue in uninterrupted effect with the same priority as prior to such
purchase or acquisition). Nothing herein shall authorize any merger,
consolidation or amalgamation or purchase of assets or Equity Interests if,
after giving effect thereto, any Property of an Obligor would be subject to a
Lien that is not a Permitted Lien; or
(ii) change an Obligor’s name or conduct business under any new fictitious name;
or change an Obligor’s FEIN, organizational identification number or state of
organization unless, in each such case, Borrowers shall have given at least
30 days prior notice to Agent and shall have taken such action as Agent may
reasonably request to maintain the perfection and priority of any Liens

-7-



--------------------------------------------------------------------------------



 



of Agent that would otherwise be affected thereby.
          c. By deleting Section 10.2.3 of the Loan Agreement in its entirety
and by substituting the following in lieu thereof:
10.2.3. Permitted Debt. Create, incur, assume, guarantee or suffer to exist any
Debt, except:
     (i) the Obligations;
     (ii) Subordinated Notes;
     (iii) accounts payable by such Borrower or a Subsidiary to trade creditors
that are not aged more than 90 days from billing date or more than 30 days from
the due date, in each case incurred in the Ordinary Course of Business and paid
within such time period, unless the same are being Properly Contested or are
paid in accordance with Borrowers’ customary payment practices and are not in
default;
     (iv) Debt for rental payments under operating leases incurred in the
Ordinary Course of Business of such Borrower or Subsidiary and not secured by a
Lien (unless such Lien is a Permitted Lien);
     (v) Permitted Purchase Money Debt;
     (vi) Debt for accrued payroll, Taxes and other operating expenses (other
than for Money Borrowed) incurred in the Ordinary Course of Business of such
Borrower or such Subsidiary, including Cash Management Obligations, in each case
so long as payment thereof is not past due and payable unless, in the case of
Taxes only, such Taxes are being Properly Contested;
     (vii) Debt for Money Borrowed by such Obligor (other than the Obligations,
Permitted Purchase Money Debt and Subordinated Debt permitted herein), but only
to the extent that such Debt is outstanding on the date of this Agreement, as
described on Schedule 10.2.3 and is not to be satisfied on or about the Closing
Date from the proceeds of the initial Loans;
     (viii) Permitted Contingent Obligations;
     (ix) Debt of any Person that is in existence at the time that it becomes or
is consolidated into or merged with a Subsidiary of such Borrower in a Permitted
Acquisition or that is secured by any fixed asset acquired by any Borrower or
any Subsidiary at the time of any Permitted Acquisition, provided that such Debt
is not incurred in

-8-



--------------------------------------------------------------------------------



 



contemplation of such Person becoming a Subsidiary or such acquisition of such
asset by any Borrower or any of its Subsidiaries, as the case may be;
     (x) Debt that is not included in any of the preceding paragraphs of this
Section 10.2.3, is not secured by a Lien (unless such Lien is a Permitted Lien)
and provided that the sum of the aggregate amount of such Debt plus the
aggregate amount of Permitted Purchase Money Debt plus the aggregate amount of
Debt described in clause (ix) of this Section does not exceed at any time
$30,000,000 as to all Obligors and all of their Subsidiaries, and provided
further that, in no event shall the aggregate amount of all such Debt exceed the
maximum aggregate amount of Debt that any of the Obligors are permitted to incur
under the Indenture; and
     (xi) Refinancing Debt so long as each of the Refinancing Conditions is met.
None of the provisions of this Section 10.2.3 that authorize any Obligor to
incur any Debt shall be deemed to (A) override, modify or waive any of the
provisions of Section 10.3, which shall constitute an independent and separate
covenant and obligation of each Borrower, or (B) permit any Obligor to incur any
Debt in violation of any provision of the Indenture.
          d. By deleting Section 10.2.9 of the Loan Agreement in its entirety
and by substituting the following in lieu thereof:
     10.2.9. Capital Expenditures. Make Capital Expenditures (including
expenditures by way of capitalized leases) which in the aggregate,
as to all Borrowers and their Subsidiaries, exceed $40,000,000 during 2006
Fiscal Year or during any Fiscal Year thereafter.
          e. By deleting Section 10.3 of the Loan Agreement in its entirety and
by substituting the following in lieu thereof:
     10.3. Financial Covenant. For so long as there are any Commitments
outstanding and thereafter until Full Payment of the Obligations, Borrowers
covenant that, if Availability falls below $20,000,000 on any date, then
Borrowers (a) shall immediately demonstrate a Fixed Charge Coverage Ratio of at
least 1.10 to 1.0, calculated for the immediately preceding 12 calendar months
for which financial statements and the corresponding Compliance Certificate have
been received by Agent in accordance with Section 10.1.3 prior to such date, and
(b) thereafter, until such time as Availability is greater than or equal to
$20,000,000 for 90 consecutive days, maintain a Fixed Charge Coverage Ratio of
at least 1.10 to 1.0, calculated as of the last day of each month for the
immediately preceding 12 calendar months for which financial statements and the
corresponding Compliance Certificate

-9-



--------------------------------------------------------------------------------



 



have been received by Agent in accordance with Section 10.1.3 prior to each date
of determination thereof. Borrowers shall include in each Compliance Certificate
a calculation of the Fixed Charge Coverage Ratio, whether or not Borrowers are
required under this Section to maintain a minimum Fixed Charge Coverage Ratio at
the date of, or with respect to the period covered by, the Compliance
Certificate.
          f. By deleting the Schedules to the Loan Agreement in their entireties
and by substituting in lieu thereof the revised Schedules attached hereto.
     3. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.
     4. Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Loan Documents executed by such
Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and Liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and Liens, subject only to Permitted Liens; and, as
of the close on business on May 3, 2006,the unpaid principal amount of the
Revolver Loans totaled $0, and the face amount of outstanding Letters of Credit
totaled $63,945,498.74.
     5. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite entity action on the part of such Borrower and this Amendment has been
duly executed and delivered by such Borrower; and all of the representations and
warranties made by Borrowers in the Loan Agreement are true and correct in all
material respects on and as of the date hereof after giving effect to this
Amendment and to the revised Schedules to the Loan Agreement delivered herewith.
     6. Reference to Loan Agreement. Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to “this Agreement,” “hereunder,” or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.
     7. Breach of Amendment. This Amendment shall be part of the Loan Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
     8. Conditions Precedent. The amendments contained in Section 2 of this
Amendment shall become effective as of the date hereof, in each case on the
date, in each case on the date on which Agent shall have received, on or before
May 8, 2005: the following documents, each of which shall be satisfactory in
form and substance to Agent and in sufficient copies for each Lender:

-10-



--------------------------------------------------------------------------------



 



          a. this Amendment duly executed and delivered by the Borrowers, the
Lenders and Agent and the Consent and Reaffirmation of Guarantors, duly executed
and delivered by the Guarantors; and
          b. a certificate of the secretary or assistant secretary of each
Obligor having attached thereto the articles or certificate of incorporation and
bylaws of such Obligor (or containing the certification of such secretary or
assistant secretary that no amendment or modification of such articles or
certificate of incorporation or bylaws has become effective since May 10, 2005),
and certifying all entity action, including shareholders’ or members’ approval,
if necessary, has been taken by such Obligor and/or its shareholders or members
to authorize the execution, delivery and performance of this Amendment and the
incumbency of the officers of such Obligor executing this Amendment and any
other documents in connection herewith.
     9. Expenses of Agent. Borrowers agree to pay, on demand, all costs and
expenses incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Agent’s legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument or agreement referred to herein or contemplated hereby.
     10. Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Agent in Atlanta, Georgia (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.
     11. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     12. No Novation, etc.. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
     13. Counterparts; Telecopied Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.
     14. Further Assurances. Each Borrower agrees to take such further actions
as Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

-11-



--------------------------------------------------------------------------------



 



     15. Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.
     16. Waiver of Jury Trial. To the fullest extent permitted by Applicable
Law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

            BORROWERS:


MASTEC, INC.
      By:   /s/ Stephen M. Wagman     ATTEST:    Name:  Stephen M. Wagman    /s/
Alberto de Cardenas               
Alberto de Cardenas, Secretary 
[CORPORATE SEAL]   Title:  Executive Vice President      
MASTEC NORTH AMERICA AC, LLC
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC TC, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC FC, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President     

[Signatures continue on following page]

-12-



--------------------------------------------------------------------------------



 



            MASTEC CONTRACTING COMPANY, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC MINNESOTA SW, LLC
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC SERVICES COMPANY, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC ASSET MANAGEMENT COMPANY, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        CHURCH & TOWER, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC OF TEXAS, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President     

[Signatures continue on following page]

-13-



--------------------------------------------------------------------------------



 



MASTEC NORTH AMERICA, INC.
(and as successor by merger to each of Cruz-Cell, Inc., Dresser/Areia
Construction, Inc., Flaire Incorporated, MasTec Telcom & Electrical Services,
Inc., Protel Ind., Inc., Upper Valley Utilities Corp., MasTec Integration
Systems, Inc., MasTec Network Services, Inc., Renegade of Idaho, Inc., MasTec
Real Estate Holdings, Inc., Northland Contracting, Inc., Wilde Optical Service,
Inc., Church & Tower Environmental, Inc., Wilde Holding Co., Inc., and Wilde
Acquisition Co., Inc.)

                  By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman 
      Title:   Executive Vice President        S.S.S. CONSTRUCTION, INC.
      By:   /s/ Bryan Westerman         Name:   Bryan Westerman        Title:  
Vice President/Secretary     

[Signatures continue on following page]

-14-



--------------------------------------------------------------------------------



 



            LENDERS:


BANK OF AMERICA, N.A., as Agent and a Lender
      By:   /s/ Dennis S. Losin        Dennis S. Losin, Senior Vice President   
            LASALLE BUSINESS CREDIT, LLC, as a Lender
      By:   /s/ Monirah J. Masud         Name:   Monirah J. Masud       
Title:   Vice President        PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Alex M. Council         Name:   Alex M. Council        Title:  
Vice President        GENERAL ELECTRIC CAPITAL CORPORATION, as Syndication Agent
and a Lender
      By:   /s/ William R. Doolittle         Name:   William R. Doolittle       
Title:   Duly Authorized Signatory   

-15-



--------------------------------------------------------------------------------



 



         

CONSENT AND REAFFIRMATION
     Each of the undersigned guarantors of the Obligations at any time owing to
Agent or Lenders hereby (i) acknowledges receipt of a copy of the foregoing
First Amendment to Amended and Restated Loan and Security Agreement;
(ii) consents to Borrowers’ execution and delivery thereof and of the other
documents, instruments or agreements any Borrower agrees to execute and deliver
pursuant thereto; (iii) agrees to be bound thereby; and (iv) affirms that
nothing contained therein shall modify in any respect whatsoever its respective
guaranty of the Obligations and reaffirms that such guaranty is and shall remain
in full force and effect.
     IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation in Miami, Florida, as of the date of such First Amendment to
Amended and Restated Loan and Security Agreement.

            GUARANTORS:


PHASECOM SYSTEMS, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        INTEGRAL POWER & TELECOMMUNICATIONS
CORPORATION, LTD.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC NORTH AMERICA AC, LLC
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President     

-16-